                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 18–147–BLG–DLC

                      Plaintiff,

        vs.                                                   ORDER

 PETE LEROY GOOLSBY, JR.,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on February 14, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Pete Leroy Goolsby, Jr.’s


                                           1
guilty plea after Goolsby appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to possession with intent to

distribute methamphetamine in violation of 21 U.S.C. § 841 as charged in Count II

of the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

63), and I adopt them in full.

      Accordingly, IT IS ORDERED that Pete Leroy Goolsby, Jr.’s motion to

change plea (Doc. 55) is GRANTED and Pete Leroy Goolsby, Jr. is adjudged

guilty as charged in Count II of the Indictment.

      DATED this 4th day of March, 2019.




                                         2
